witness' opinion testimony limited to opinions or inferences that are
                      ationally based on the perception of the witness; and [h] elpful to a clear
                understanding of the testimony of the witness or the determination of a
                fact in issue"); we conclude that any error was harmless, see NRS 178.598;
                Kotteakos v. United States, 328 U.S. 750, 776 (1946) (stating that test for
                review of nonconstitutional trial error is whether it "had substantial and
                injurious effect or influence in determining the jury's verdict"); Knipes v.
                State, 124 Nev. 927, 935, 192 P.3d 1178, 1183 (2008), considering the
                substantial evidence pointing to appellant's guilt, including his admission
                to entering the victims' home and taking property and the discovery of
                some of the stolen property in appellant's residence. We further conclude
                that the district court's curative instruction to the jury was sufficient to
                remedy any prejudice from the error. See Miller v. State, 121 Nev. 92, 99,
                110 P.3d 53, 58 (2005) (explaining that instructing jury to disregard
                improper statements remedies any potential for prejudice); Summers v.
                State, 122 Nev. 1326, 1333, 148 P.3d 778, 783 (2006) (court presumes that
                jurors followed instructions). Accordingly, we
                               ORDER the judgment of conviction AFFIRMED.



                                                                            ,J.




                                                              Cherry
                                                                        1
                                                                        7\4./Liz


                cc:     Hon. Michelle Leavitt, District Judge
                        Hawkins, Boley & Aldabbagh
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A